DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Louis Triolo  on 4/22/21.
The application has been amended as follows: 

Please cancel withdrawn claims 21-32.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The present claim(s) 1-20 is/are allowable over the following reference(s): Bull (US Pub.: 2012/0244066), which is/are the closest prior art this office has discovered.  The reference(s) teaches 
Bull describes a process for the manufacture of a CHA zeolite sieve (title and abstract).  The process involves mixing an aqueous solution of alumina, silica and at least one organic structure directing agent (para. 42) that forms a gel (para. 138).  The slurry is reacted under hydrothermal conditions of 100-200 degrees C (para. 83) which is a heating step (para. 139, 43, 83).  After the hydrothermal treatment, the reactant may be calcinated (para. 140).  The product may have a SiO2/Al2O3 from about 10-50 (para. 55).  
As to the alkali feature, Bull teaches that it is a further object of the present invention that their CHA framework is essentially alkali-free and/or earth alkali free chabazite (para. 39).
As to the OSDA, Bull teaches use of N, N.N-trimethyl-1-adamantylammonium (para. 57), but does not teach that this agent is the only OSDA used.
Moreover, Bull seems to prefer a combination of OSDAs (para. 58) and therefore it would not be obvious to pick just N, N.N-trimethyl-1-adamantylammonium and not include another OSDA in the method of making.
Therefore, it is clear that Bull do(es) not disclose or suggest the present invention, nor is it obvious over the art.
In light of this, the present claims are passed to issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

April 22, 2021